723 N.W.2d 204 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Fred Lynn GODSEY, Defendant-Appellant.
Docket No. 129970. COA No. 261628.
Supreme Court of Michigan.
November 8, 2006.
On order of the Court, the application for leave to appeal the October 14, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would grant leave to appeal.